Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00900-CV

                    IN THE ESTATE OF Marjorie A. CHILDS, Deceased

                      From the Probate Court No. 2, Bexar County, Texas
                                 Trial Court No. 2014PC0056
                          Honorable Tom Rickhoff, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the judgment of the probate court is
AFFIRMED. It is ORDERED that Appellee Susan Addison recover her costs of court for this
appeal from Appellant Mollie Allen Childs.

       SIGNED April 22, 2020.


                                                _____________________________
                                                Patricia O. Alvarez, Justice